DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/30/2022, is acknowledged. Claims 111, 121 – 122 and 124 – 125 are amended. Claim 118 is canceled. Claims 126 – 134 remain withdrawn. Claims 111 – 117 and 119 – 125 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, drawings, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant, except for those which have been maintained in this correspondence, which will be subsequently presented.

Drawings
The drawings were received on 6/30/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 114 and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 114, the claim recites “wherein a concentration of the first binder is lower than a concentration of the second binder”. However, claim 114 is dependent upon independent claim 111, which states “the feed stock including: a core… selected to include a binder system… the binder system comprising a first binder and a second binder”, as well as dependent claim 113, which states “wherein the first binder and second binder are formed of the same binder”. Thus, claim 114 requires the first and second binders, which are actually required to be formed of the same binder and are present in the same structure, to be present in different concentrations. The Examiner finds this to be impossible, as according to the prior claim limitations, it would be impossible to distinguish between the “first” binder and “second” binder, if they are the same binder and both present in the core of the filament.
Regarding claim 120, the claim recites “wherein the primary binder has a molecular weight of greater than about 100,000 g/mol”. There is insufficient antecedent basis for the limitation “the primary binder” within the claim. Claim 111, of which claim 120 is dependent upon, recites “a first binder” and “a second binder”, and thus it is unclear if “the primary binder” is meant to refer to the first or the second binder, or to an entirely different binder.
To overcome the rejection, the Examiner respectfully recommends Applicant amend the claim to clarify which binder is being referred to as “the primary binder”. For the purpose of compact prosecution, the Examiner has interpreted “the primary binder” as being equivalent to “the first binder”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 111, 113 – 117, and 119 – 125 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009190 (“Van Der Schaaf”; of record).
Regarding claim 111, Van Der Schaaf teaches a method of additive manufacturing (P 1, L 7-9), the method comprising: moving one or more nozzles along an extrusion path relative to a build plate (P 1, L 21-23); extruding a two component extrudable filament-based feedstock through the one or more nozzles, the extrusion forming a three-dimensional object along an extrusion path (P 31, L 18-22), the feedstock including: a core (P 3, L 10) selected to include a binder system (P 3, L 17-18) and a sinterable powdered metal suspended within the binder system (P 3, L 15-16), the binder system comprising a first binder (P 3, L 16-17) and a second binder (P 3, L 16-17 – “at least one binder”; it is further noted that the scope of the claims allows the first and second binder to be the same binder [see, for example, dependent claim 113]), the first binder and second binder including a first polymer (P 3, L 20); a jacket formed around the core (P 3, L 10-11 – “shell material”), the jacket including a second polymer (P 3, L 25-28), the jacket being sufficiently viscous to be extruded (P 3, L 37-39); exposing the three-dimensional object to a chemical solution (P 33, L 25-27), the chemical solution chemically removing a first polymer, wherein the chemically removing of the first polymer occurs during a chemical dissolution of at least a portion of the first binder from the three-dimensional object as the second binder supports a shape of the three-dimensional object (P 34, L 26-31); debinding the second binder from the three-dimensional object (P 35, L 6-17); and densifying the powder material in the three-dimensional object to form a final part (P 35, L 6-17).
Regarding the claimed difference in toughness between the core material and the jacket material, Van Der Schaaf teaches that by using shell (i.e. jacket) material which surrounds the core of the filament, core material may contain higher loads of inorganic powder, or binders/other additives which result in the core being more brittle (P 4, L 3-6). An ordinarily skilled artisan would appreciate such a teaching to mean that the shell/jacket material of the filament taught by Van Der Schaaf has a greater toughness than the core material of the filament. 
Moreover, Van Der Schaaf teaches that without the presence of the shell material when using such brittle core material, it is not possible to consistently feed the highly brittle, ultra-low viscosity core-only material in conventional machines used in fused filament fabrication processes (P 4, L 6-8 & 11-13). An ordinarily skilled artisan would appreciate such a teaching to imply that when the shell/jacket material is indeed present, it is tough enough to be gripped by a feed mechanism without breaking, and would be viscous enough to be extruded.
Regarding claim 113, Van Der Schaaf teaches that the core material may be composed of only a single binder, containing only component b1), for example (P 3, L 18). In such a case, the Examiner notes that a hypothetical “first binder” and “second binder” of Van Der Schaaf would be made of the same binder. 
Regarding claim 114, regarding the language of the claim, the Examiner notes that as the “first binder” is removed during the exposing of the three-dimensional object to a chemical solution according to claim 111, and the “second binder” remains to support a shape of the three-dimensional object, the instant claim, which claims that the concentration of the “second binder” is greater than the concentration of the “first binder” seems to essentially require that a majority of the binder in the core remains present, after exposing of the three-dimensional object to a chemical solution.
Van Der Schaaf teaches that during chemical debinding step d), it is preferable that at least 40% by weight of binder/shell material have been removed (P 34, L 26-27). According to the interpretation given previously, in the case that 40% of material is removed, such material is drawn to the “first binder”, as it was removed in the step corresponding to removal of the first binder. 60% remains, such material is drawn to the “second binder”, as it remains to support the shape of the three-dimensional object. Thus, in such a case, a concentration of the first binder is lower than a concentration of the second binder. As such a case falls within both Van Der Schaaf and the claimed requirements, overlap of the ranges has been proven. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 115, Van Der Schaaf teaches that the filament may be rolled on a spool (P 3, L 37).
Regarding claim 116, Van Der Schaaf teaches that the polymer used in the shell material (i.e. “the second polymer”) may be identical to one of the polymers used in the binder of the core material (i.e. “the first polymer”) (P 27, L 8-9).
Regarding claim 117, Van Der Schaaf teaches that the polymer used in the shell material may be any appropriate thermoplastic polymer (P 27, L 5-6). Further, Van Der Schaaf teaches that the taught configuration allows for ultra-low viscosity binders to be used in the core material of the filament while would not be possible without use of the shell material (P 4, L 3-8). An ordinarily skilled artisan would appreciate that the “ultra-low viscosity binder” present in the core material would be different from the binder in the shell material.
Further, the Examiner notes that since Van Der Schaaf teaches that the polymer used in the shell material (i.e. “the second polymer”) may be identical to one of the polymers used in the binder of the core material (i.e. “the first polymer”) (P 27, L 8-9), such a teaching implicitly teaches that there are embodiments wherein the polymer used in the shell material is not identical to one of the polymers used in the binder of the core material.
Regarding claim 119, Van Der Schaaf teaches that in the prior art, documents describing a fused deposition modeling process wherein filaments comprising an inorganic powder and a binder coated with a shell material comprising a thermoplastic polymer are not used, result in potential blistering on the surface or internal cracking and/or delamination of the article (P 1, L 38 – P 2, L 22). Further, Van Der Schaaf teaches that the use of shell material around a filament core improves mechanical stability, compared to filaments made of the same core but with no surrounding shell material (P 3, L 35-37). Based on the aforementioned teachings by Van Der Schaaf, an ordinarily skilled artisan would appreciate that the shell/jacket material of the filaments taught by Van Der Schaaf protect the core material from unintended deformation or damage.
Regarding claim 120, Van Der Schaaf teaches that in some embodiments, the polymer which constitutes the binder of the core material may be a polyoxymethylene (POM) copolymer, where the weight average molecular weight is in the range of 5,000-300,000 g/mol (P 12, L 14; P 14, L 16-18). Such a range overlaps with the claimed molecular weight range of greater than about 100,000 g/mol. As such, a prima facie case of obviousness exists.
Regarding claim 121, Van Der Schaaf teaches that the inorganic powder may be a metal powder, metal alloy powder, or ceramic powder, for example (P 5, L 25-30).
Regarding claim 122, Van Der Schaaf teaches that densifying the powder includes sintering the three-dimensional object (P 35, L 6-7).
Regarding claim 123, Van Der Schaaf teaches that a polymer present in the binder system of the core may be, for example, a polyether which is preferably a polyalkylene glycol (P 16, L 16-17; P 17, L 26-27), or a polyurethane (P 16, L 3). The Examiner notes that polyethylene glycol is a polyalkylene glycol, and also that all polyurethanes inherently contain esters, due to the linking urethane groups (which are esters themselves) which are present in all polyurethanes by definition. Thus, Van Der Schaaf teaches a list of potential polymers present in the binder system of the core material, some of which are present within the list presented in the instant claim (polyethylene glycol and a urethane ester). As the claim requires that at least one of the polymers listed in the claim be present, Van Der Schaaf satisfies the limitations of the claim.
Regarding claim 124, Van Der Schaaf teaches that the inorganic powder in the core, which may be metal (P 5, L 25-30), may be present in amounts of 30-80 vol% (P 3, L 15-16). With respect to inorganic powder in the shell/jacket of the filament, Van Der Schaaf teaches that powder may be present in amounts of 0-20 vol% (P 3, L 29-30). Thus, in all cases, Van Der Schaaf teaches that the amount of powdered metal in the shell/jacket corresponds to a lower volumetric percentage than the volumetric percentage of powdered metal in the core.
Regarding claim 125, Van Der Schaaf teaches that the shell/jacket may contain no powdered metal (P 3, L 29-30; specific embodiments having 0 vol% inorganic powder in the shell described at P 30, L 10-11 & 39-40).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/009190 (“Van Der Schaaf”; of record) in view of “Biosurfaces: A Materials Science and Engineering Perspective: A1 – Physical, Thermal, and Mechanical Properties of Polymers”, 2015. John Wiley & Sons, Inc., pp 329-344 (“Balani”; of record).
Regarding claim 112, Van Der Schaaf is silent as to the molecular weight of the polymer present in the binder of the shell/jacket material of the filament. Thus, Van Der Schaaf does not explicitly compare the molecular weights of the polymer(s) present in the core, and the polymer(s) present in the shell material.
Balani teaches that mechanical properties, including strength and toughness, depend on the molecular weight of a polymer (P 330, S A1.1.1.2, Par 3, L 1-3). Further, Balani teaches that as molecular weight of a polymer increases, its mechanical properties increase as well (P 330, S A1.1.1.2, Par 3, L 3-4). Balani also teaches that as molecular weight of a polymer decreases, viscosity decreases (P 330, S A1.1.1.2, Par 3, L 3-4). It is noted that Van Der Schaaf teaches that without the presence of the shell material when using brittle core material, it is not possible to consistently feed the highly brittle, ultra-low viscosity core-only material in conventional machines used in fused filament fabrication processes (P 4, L 6-8 & 11-13).
It would have been obvious to an ordinarily skilled artisan to utilize a polymer in the shell/jacket material having a greater molecular weight than the polymer used in the core of the filament. Polymers having greater molecular weight have greater mechanical properties such as toughness, which would be appreciated in the shell material of the filament of Van Der Schaaf, while polymers having lower molecular weight have lower viscosities, in line with Van Der Schaaf’s teaching of ultra-low viscosity binders used in the core material of the filament.

Response to Arguments
Applicant’s remarks filed 6/30/2022 are acknowledged and have been fully considered. With respect to the rejection of claim 114 under 35 USC 112(b), Applicant has traversed this rejection, arguing that “it is clear how a single binder may be present in different concentrations in different parts of an two component assembly.”
This Examiner finds this argument to be unpersuasive. It is noted that the present claims do not currently stipulate that the “first binder” and “second binder” are located in different parts of a two component assembly. Rather, the instant claims only require a core of the feedstock having a binder system comprising a first binder and a second binder (claim 111). No limitations are directed toward the relative location of a first/second binder within the binder assembly – they may be located in the same singular location, for example. In such an instance, the first binder and the second binder having differing concentrations, when being made of the same material, seems to be an impossibility, as according to the prior claim limitations, it would be impossible to distinguish between the “first” binder and “second” binder, if they are the same binder and both present in the core of the filament.
With respect to the prior art rejections of record, Applicant has argued that Van Der Schaaf does not disclose the claimed steps of a) exposing the three-dimensional object to a chemical solution, the chemical solution chemically removing the first polymer, wherein the chemically removing of the first polymer occurs during a chemical dissolution of at least a portion of the first binder from the three-dimensional object as the second binder supports a shape of the three-dimensional object; b) debinding the second binder from the three-dimensional object; and c) densifying the sinterable powder material in the three-dimensional object to form a final part.
Particularly, Applicant has argued that Van Der Schaff does not disclose a step of using a chemical solution to remove a first polymer and a separate debinding step to remove a second binder in conjunction with a step of densifying the sinterable powder material.
The Examiner respectfully finds this argument to be unpersuasive. As previously discussed in the rejection of claim 111, Van Der Schaff explicitly teaches that steps of a) exposing the three-dimensional object to a chemical solution (P 33, L 25-27), the chemical solution chemically removing a first polymer, wherein the chemically removing of the first polymer occurs during a chemical dissolution of at least a portion of the first binder from the three-dimensional object as the second binder supports a shape of the three-dimensional object (P 34, L 26-31); b) debinding the second binder from the three-dimensional object (P 35, L 6-17); and c) densifying the powder material in the three-dimensional object to form a final part (P 35, L 6-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735